Goss, J.
(concurring). I fully concur in the main opinion. My purpose is to discuss the dissent. This case comes here for trial de novo. But the pleadings and contentions presented below and here must largely shape our retrial. Doubtless the dissenting members *617could have tried the case more closely, and in proper season could have presented questions wholly unthought of, because foreign, to the theory of the case until found in their dissent. This applies to much that has been given great importance by them. Appellant has assumed that on September 10th Fox redeemed regularly and in strict accord with the statute, provided (1) he was a redemptioner, (2) his redemption was in time, and (3) if he could redeem without payment to Nelson of the Thresher Company mortgage, which mortgage Fox refused to pay on the ground that it was fully paid. These are the questions presented by appellant’s complaint and the briefs. It is then necessary to determine the status of Fox, whether he is a redemptioner, or but in the shoes.of the original owner mortgagor; and if he is a redemptioner, whether his attempted redemption, which the parties have treated as otherwise sufficient, was in time. The rights of Fox, whether he be a mortgagor or redemptioner, attached during the running of the year of redemption on the foreclosure of the first mortgage, during which period he took his quitclaim deed, so that it ill becomes the dissent to question the application of North Dakota Horse & Cattle Co. v. Serumgard, 17 N. D. 466, 29 L.R.A.(N.S.) 508, 138 Am. St. Rep. 717, 117 N. W. 453, to this case, as not announcing a rule of property here controlling. Were it not for that decision, squarely holding that a mortgage given during the year of redemption places the mortgagee in the position of a redemptioner, instead of constituting him but an assignee of and on the footing of the mortgagor, the dissent would undoubtedly strenuously contend that Fox could not be a redemptioner. Thus, the holding in II N. D. 466, is but adopted and applied as establishing that Fox can be a redemptioner, if in legal contemplation he is to be regarded as the mortgagee of the owner, rather than the owner. By what course of reasoning the application of the Serumgard Case to this case could be avoided or denied, as not a rule of property directly applicable, is beyond my conception, when the rule of law it declares establishes the very_ status of Fox to be that of a redemptioner. Under this decision, coupled with that of Scheibel v. Anderson, 77 Minn. 54, 77 Am. St. Rep. 664, 19 N. W. 594, on all fours (this transfer being admittedly a security transaction only between the owner and Fox), the plaintiff is a redemptioner notwithstanding he is holder of the paper title. It is noticeable that the dissent cites no authority upon these propositions. *618Judging from the industry, as well as the ingenuity, displayed in the dissent, it can be assumed there is none to be found to the contrary, and that the principles announced by Scheibel v. Anderson are settled law, as are those also declared in the Serumgard Case. There can seem to be no escape from the direct and necessary application of the principles and the reasoning 'of these cases. An estoppel is hinted at in the dissent. If Fox must be regarded as a mortgagee and redemptioner, this is indeed a novel proposition. Can a redemptioner be estopped from ■exercising his right of redemption, forsooth because, not a lawyer, he made a misstatement concerning the texture of his holding, the legal ■effect of what in law constituted his mortgage? This is upon the assumption that “it is axiomatic that one must not change his purposes to the injury of another. When Nelson redeemed he believed Fox to be the owner,” quoting from the dissent. This elemental basic principle of estoppel is unquestionably the law, but how can it apply in the absence of an injury to Nelson? Did not Fox tender him the full amount (aside from the thresher mortgage, claimed paid and referred to later) necessary to redeem? Appellant’s brief and the dissent admits he did. Fox stands ready still to pay that statutory amount to effect a statutory redemption. He tenders the same amount for redemption that any mortgagee subsequent to Nelson would have paid. He tenders all the statute requires to be paid to effect a redemption. Manifestly, no injury could result to Nelson simply from any such statements. Descent of title to Fox for full statutory value paid, if the redemption is otherwise legal, can work no injury. This prevention of a forfeiture of title to Nelson is no legal injury. The dissent fallaciously assumes an injury upon which to ground an estoppel.
Was the attempted redemption otherwise sufficient in time, omitting fx*om consideration the validity of the thresher mortgage? Half the dissent is devoted to a statement of the statutes. It is not the first labor that has brought forth a mouse as its progeny. And that as the basis for erroneous reasoning consists in an assuxnption, pure and simple, that in the 1897 amendment to § 5544, Eev. Codes 1895, the filing of written notice of redemption with the register of deeds was dispensed with because the identical provisions concerning notice were not carried forward into § 5544, as re-enacted by chap. 121, Sess. Laws of 1897. Section 5544 required notice of redemption by the words “and notice *619thereof given,” as set out in the dissent, but § 5543, Bev. Codes 1895, now § 7756, Comp. Laws 1913, specifying “the record of redemption,” was left untouched by the 1897 amendment, wherein was amended §§ 5542 — 5545, but leaving the statute as to the required record of redemption as it'then existed, and as it still exists. By § 5543, “written notice of redemption must be given to the sheriff and a duplicate filed with the register of deeds of the county, and if any taxes or assessments are paid by the redemptioner or if he has or acquires any lien other than that upon which the redemption was made, notice thereof must in lihe manner be given to the sheriff and filed with the register of deeds; and if such notice is not filed the property may be redeemed without paying such tax, assessment or lien.” This statute contemplates the giving and the filing of two different kinds of notices viz., the written notice of redemption, and a second and subsequent notice that the redemptioner has paid taxes or holds other liens. To whom are such notices intended to be given ? The dissent would infer to parties antecedent in the chain of title, and not to subsequent lien holders, as was Box. Such would be giving notice to persons not then interested in the property, parties already paid off. The only notice the statute can contemplate is notice to subsequent lienors to the redemptioner, i. e., those who may by conforming to the law succeed to the interest and status of the present redemptioner. With this statute standing unaltered, requiring the redemptioner to file his written notice of redemption, the legislature, in the 1897 amendment, changed with reference thereto § 5544, Bev. Codes 1895, to read: “If the property is not redeemed according to law [meaning according to § 5543 and other statutes], the purchaser or his assignee or the redemptioner, as the case may be, is entitled to a sheriff’s deed of the property, and it shall be the duty of the sheriff to execute and deliver such deed immediately after the time for redemption has in each case expired.” [§ 7757, Comp. Laws 1913.] The amendment was made with reference to a law specifically requiring notice by filing, and the mere omission to again require it is because it was both unnecessary and was already required. So, if it be conceded that under the law before the 1897 amendment, the giving of notice was necessary by filing thereof, it certainly was equally necessary after such amendment, and is yet. And this the dissent admits by saying, “It will be observed that' under the provisions *620of § 5544, Rev. Codes 1895, it was made a condition precedent to the issuance of a deed, not only that redemption be made and' that the sixty-days limitation thereafter expired, but that notice thereof be given" Concerning this notice requirement, the dissent also says: “This was expressly eliminated by the legislature in its amendment to this section in 1897. Hence, it is apparent that the legislature deemed this provision unnecessary or inapplicable under the law as amended.” From what can it be said that it is inapplicable? This conclusion is on its. face erroneous. The dissent must have appreciated this, and would avoid the results of application of the ordinary rales of statutory construction by a befogging discussion of § 5545, concerning rights of and applicable to, not redempiioners from redemplioners, but of a debtor redeeming from a redemptioner. Concerning this, our present § 7758,. Comp. Laws 1913, the dissent avers that the same “clearly shows that the legislature, by its reference to § 5543, intended that the filing of notice-therein required shall be for the benefit of the redemptioner rather than any other person.” The reference in § 5545, Rev.’ Codes 1899, to § 5543, Rev. Codes 1899, to’ notice, is, “and the filing of written notices of such redemptions as required by § 5543 shall constitute notice of the rights of such redemptioner in and to all the liens so held by him as equitable assignee, as fully as if formal written assignments thereof had been recorded,” is not to redemptions by one redemptioner from another redemptioner, and can be no aid to a construction of the statutes solely governing redemptioners, with which we are now concerned. The discussion of and copious extracts from McDonald v. Beatty, 10 N. D. 511, 88 N. W. 281, is wholly foreign to all issues in this case. With it we have no quarrel, unless we should hold that Fox is an owner claiming the right to redeem under § 7758, not a redemptioner. But the law as declared in the Serumgard Case fixes his status to be that of a redemptioner.
It is true that the purpose of the 1897 amendment was to obviate the effect of State ex rel. Brooks Bros. v. O’Connor, 6 N. D. 285, 69 N. W. 692, under which holding, where a redemptioner redeemed from the purchaser soon after the sale, for instance, within a month from the sale, a would-be subsequent redemptioner must redeem within sixty day from the first redemption made, even though it be nine months before the year from sale, or be shorn of his right to redeem at all. The-*621first purpose of the statute was to grant to lien holders and possible subsequent redemptioners, as well the right enjoyed by debtors, the right to redeem from such a redemption at any time within the year from ■sale. Section 7756, with the first proviso, is apparently confusing. It grants the right of the debtor to redeem at any time within one year, and under its terms where, as here, a redemptioner has redeemed within the year, but less than sixty days from the expiration of the year of redemption so-called, subsequent redemptioners may nevertheless redeem, even after the year from sale so long as they redeem within sixty days from the date when the redemptioner from whom they seek to redeem effected his redemption. Thus arises the question of how second or subsequent' redemptioners, occupying the relation of Fox to Nelson, may know the date upon which their immediately prior redemptioner redeemed, or in other words the date at which commenced their sixty-day short period for redemption. Must Fox accept the mere word of Nelson as to when Nelson redeemed? Had Nelson the right to give his written notice of redemption to the sheriff, have his redemption money accepted (and thereby confirm his own redemption, though irregular under McDonald v. Beatty, 10 N. D. 511, 88 N. W. 281), but fail to file his duplicate notice of redemption with the register of deeds, and thus entirely suppress notice to Fox and all subsequent lien holders of the fact that he has redeemed at all? Or, again, may he thus suppress the notice required by the statute to be of record, and then, because Fox did not mistakenly tender or pay to the purchaser the amount necessary to redeem in ignorance of any redemption made, and this within the year, lose his right of redemption when, had Nelson but placed his certificate of record, as required by statute, all would have been plain, and constructive notice imputed, and Fox would have known that he had six weeks only beyond the year from the sale within which to redeem from Nelson. Not only the dissent, but the respondent, admits that, had Fox been some three days earlier with his tender, he would have been within the sixty-day period from the time of Nelson’s redemption, and within his rights as to time, and could have compelled redemption so far as time limit is concerned, even though a month and a year after the sale. In other words, does the statute requiring a duplicate notice of redemption to be filed to fix time limitations as of the date of filing mean what it says, or instead can it be *622disregarded and notice suppressed and the party suppressing it still be enabled to plead his own failure, however deliberate, to comply with law and defeat a redemption otherwise legal? Spackman v. Gross, 25 S. D. 244, 126 N. W. 389, announces the principle that the filing of the redemptioner’s notice of redemption sets in motion a sixty-day period of limitation against subsequent redemptioners. True, when it was announced, the law stood as declared in State ex rel. Brooks Bros. v. O’Connor, and when subsequent redemptioners did not have the balance of the year from the sale or sixty days from redemption, within which to redeem from prior redemptioners; but that is wholly beside the case. The principle nevertheless applies; whether the sixty-day limitation started by the filing shall commence within the year or extend beyond the year has nothing to do with the principle that only the filing of the notice starts the statutory sixty-day limitation period running. What is said in the dissent to avoid the force of this principle seems but to emphasize its soundness, because of a manifest inability to avoid both its reason and applicability. Fox had a right to redeem within the year. The statute informed him that. If he or some lienor prior to him did not redeem at the expiration of one year, he would be shorn of all rights, and the property would be the certificate holder’s, or some redemptioner who had redeemed more than sixty days prior to the expiration of one year from the sale. He also had the right to know what prior mortgagee had redeemed, and when and from whom he had ' redeemed. He had a right to rely on the mandate of the statute requiring such redemption, in order to be a redemption imputing notice thereof to him that the same should be filed with the register of deeds, that he might consult it. And until it was so filed it was not constructive notice to him. With actual notice we are not concerned under the proof. Fox had the right to consult tho records and rely on them throughout the year of redemption. After the expiration of the year from sale he learns that a redemption has been made, with no notice thereof filed. He was not charged therefore with constructive notice of that redemption. Upon learning of the redemption made and after the expiration of the year, but within sixty days from the expiration of the year from sale, he learns of it. He was bound to know that no redemption within the year can extend the period beyond sixty days after the year. The law charges him with *623that notice. Failure to file did not during the year and before the' expiration of it set the sixty-day limitation statute in motion. He was granted the right through the failure to file to take the year. But the expiring of the year limit automatically imputed notice of whether or not a redemption had been made, and that, if one was effected, the limitation was in motion within which he must redeem, if at all. If he had the right to redeem at all upon discovery after expiration of one year from sale that a redemption had extended the time beyond the year, but that no sixty-day statute had been set in motion by filing of notice of redemption, he had the full sixty days after the year in which to redeem. No other limitation can apply. The two limitations —year and sixty days — must and do apply. He must be allowed to-redeem within that sixty days. This is but giving force to statutory requirements in accordance with precedent and common sense. To-do less would permit- an unscrupulous redemptioner, desirous of sacrificing the property mortgaged by forfeiting the same to himself, to suppress the very notice that the statute requires to be filed, and put a premium upon his own lawlessness by awarding him the fruits of his violation of plain statute. And this too in a court of equity! And the dissent charges the majority with judicial legislation because equitable principles are thus administered in conservation of the fund, the mortgagor’s property, and indirectly applied upon the mortgagor’s debts, and in prevention of a forfeiture sought by one claiming his rights because of his own success in suppression of notice, coupled with his fraudulent act in demanding payment the second time of a $2,000 mortgage once paid. Title to this property was worth upwards of $5,-000. He would forfeit it to himself for $2,300, refusing that amount from Fox. This language is used advisedly. It appears, and that without challenge too, in the dissent, that Nelson has claimed as unpaid a mortgage aggregating over $2,000, which he knew was fully paid and should have been satisfied of record. He was the agent of the Advance Thresher Company with both actual and imputed knowledge of the facts of payment. He sets up this bogus paper claim, and says in effect, when the full amount of his debt with 12 per cent was tendered him, as well as pleads in his answer, “If you will pay me this further amount that is not owing me, you may redeem.” The dissent would characterize Fox as' a speculator with Nelson, “penalized *624for relying on the statements made to him by Fox, and precluded from realizing anything on the amount still due on the Advance Thresher Company’s mortgage;” and “deprived of a valuable vested property right by one who has no standing, either in a court of law or equity,— by a speculator who has failed either to allege or prove any facts entitling him to recover.” A seeming exaggeration wholly beside the proof. ITis valuable right was a “right” to a “forfeiture,” a sacrifice of someone’s property on a pretense.
In the dissent is found another untenable doctrine, not advanced by respondent, but born in the ingenuity of the writer of.the dissent. It would apply the law of tender governing law actions to equity suits, and disregard the doctrine of equitable tender. Offer in the pleadings to do equity entitles petitioner to relief, if otherwise equity should intervene. 16 Cyc. 141. Brown v. Smith, 13 N. D. 580, 102 N. W. 171, is cited in the dissent as applicable. That was an action to recover possession of personalty. It was tried and a verdict directed, and on appeal a new trial was ordered. A law appeal with a law judgment awarded. The case before us is not one of an attempted discharge of an obligation by payment, and the rules relative to tender thereunder cannot apply. It is a distinct branch of equitable jurisprudence. Pom. Eq. Jur. § 8. As stated in the dissent, “the tender did not pay the debí." Equity will still pay Nelson his debt and grant Fox his right to redeem. The question is whether equity will allow subrogation after a statutory tender for redemption purposes has been made. Our redemption statutes do not require that a redemptioner shall lose his equitable rights unless he keeps good his tender by deposit, as on discharge of an obligation. The equitable right accrues immediately upon tender made, and may be enforced. Payment into court as a condition for granting of equitable relief may be compelled instead. In equity the money is deemed in court. The decree will care for that. In my opinion the dissent is in all things unsound.